


110 HCON 56 IH: Expressing the sense of Congress that

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Arthur Schomburg should be recognized for his leadership and contributions in
		  documenting, recording, and researching the historical contributions to society
		  of peoples of African descent and for his efforts to combat racial and ethnic
		  discrimination in the United States.
	
	
		Whereas Arthur Schomburg was born in Puerto Rico on
			 January 24, 1874, and immigrated to New York City in 1891;
		Whereas Arthur Schomburg first developed his thirst for
			 knowledge about peoples of African descent through his participation in a
			 history club;
		Whereas during the early 20th century, Arthur Schomburg
			 participated in the civil rights movements of immigrant Cubans and Puerto
			 Ricans living in New York City;
		Whereas Arthur Schomburg was a mason before he began to
			 write about African world history and to collect written works focusing on the
			 African Diaspora;
		Whereas Arthur Schomburg was a collector of letters,
			 manuscripts, prints, playbills, and paintings relating to African world history
			 and the African Diaspora, and was particularly proud of his collection of
			 almanacs produced by Benjamin Banneker;
		Whereas Arthur Schomburg was keenly interested in the
			 history of the Caribbean Basin and Latin America and its peoples and heroic
			 figures;
		Whereas Arthur Schomburg, who frequently loaned objects
			 from his personal library to the 135th Street Branch of the New York Public
			 Library, saw his collection become the cornerstone of the Division of Negro
			 Literature, History, and Prints of the New York Public Library;
		Whereas in 1926 Arthur Schomburg sold his collection,
			 which numbered 10,000 items, to the New York Public Library with the financial
			 help of the Carnegie Corporation; and
		Whereas Arthur Schomburg was deeply involved in the
			 cultural movement known as the Harlem Renaissance and was driven to combat
			 racial prejudice by providing the proof of the extraordinary contributions of
			 peoples of African descent: Now, therefore, be it
		
	
		That it is the sense of Congress that
			 Arthur Schomburg should be recognized both for his leadership and contributions
			 in documenting, recording, and researching the historical contributions to
			 society of peoples of African descent and for his efforts to combat racial and
			 ethnic discrimination in the United States.
		
